Citation Nr: 1311260	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-44 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from June 1945 to August 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied service connection for tinnitus and determined that it could not reopen the claim of entitlement to service connection for hearing loss that had previously been denied in a January 2006 rating decision.  In an August 2011 decision, the Board reopened the claim.  In August 2011 and again in November 2012, the Board remanded these issues to the RO via the Appeals Management Center (AMC) for additional development.  

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in this case because there has not been substantial compliance with the Board's instructions in the August 2011 and November 2012 Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders," and the Board itself errs when it fails to ensure compliance with the terms of the remand).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA provided the Veteran with an audiology examination in November 2008.  Audiometric testing revealed a bilateral hearing loss disability as defined by VA regulation and the examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that the Veteran reported tinnitus for approximately two to three years.  She stated that the Veteran reported exposure to noise during military service and that he reported a forty to fifty year history of working in the oil industry without available hearing protection.  The examiner provided a negative nexus opinion, basing that opinion on the lack of report of hearing loss or tinnitus during his active service or within one year of separation from active service and his report of working in the oil industry for forty to fifty years without hearing protection.  

In August 2011, the Board remanded both of these issues for another audiology examination.  In the narrative section of that Remand, the Board explained that the examiner found his hearing loss unrelated to his active service because she thought he had not used hearing protection when he worked in the oil well drilling business.  The Board stated "[t]he Veteran subsequently stated that he misunderstood the examiner's question and directly disputed the fact; stating that he did use hearing protection after service."  The Board then stated that it believed the Veteran to be credible in this regard.  Having determined that the November 2008 opinion was therefore not adequate due to its reliance on an inaccurate and significant fact, it remanded the issues for another opinion.  

Pursuant to that Remand, the Veteran was again examined in December 2011, this time by a different audiologist.  The examiner reported that due to significant cerumen occlusion, he could not provide the requested nexus opinion.  Another examination was conducted in August 2012 per the RO's instructions to reexamine the Veteran following the cerumen procedure.  That examiner, who was the audiologist who examined him in September 2008, opined that his tinnitus was not due to active service because the Veteran reported that it had its onset not long ago, because in 2008 he reported that onset of tinnitus was two to three years earlier, and because during the 2011 examination he denied the presence of tinnitus.  The examiner also stated that she could not resolve the nexus question with regard to hearing loss without resorting to mere speculation.  The issues were returned to the Board.  

In November 2012, the Board again remanded these issues.  In the narrative section of that November 2012 Remand, the Board again explained that the Veteran had misunderstood the examiner's question in 2008 regarding the use of hearing protection after service and that he had stated that he did use hearing protection after service while working in the oil well drilling business.  Further, the Board stated in the November 2012 Remand that it had previously stated that the Veteran was credible in this regard.  

The Board directed that the examiner must provide the requested nexus opinion.  In that directive, the Board stated as follows:  "This opinion must be supported by a rationale that clearly discusses the evidence of record used to support the examiner's conclusion, and it should assume that the Veteran wore hearing protection while employed in the oil industry."  

Pursuant to the November 2012 Remand, a nexus opinion was obtained from the audiologist who had examined him in September 2008 and in August 2012.  In its instructions to that examiner, the agency of original jurisdiction stated that the examiner should assume that the Veteran wore hearing protection while employed in the oil industry after service.  The examiner referred to these instructions when she restated the requested opinion; i.e. her reference to the VA Form 21-2507.  

The examiner provided a negative nexus opinion as to both the hearing loss and the tinnitus disabilities.  The examiner referred to the previous examination reports, reports that were before the Board when it remanded the issues in November 2012.  She stated that "[t]herefore, the VA form 21-2507 statement of "it should assume that the Veteran wore hearing protection while employed in the oil industry after service" is directly refuted twice on C&P examinations dated 11/12/2008 and 8/24/2012 in credible case history information obtained from this Veteran."  She then explained her negative nexus opinion in terms of the lack of in-service reports regarding his hearing, the lack of such reports within one year of separation from active service, because of the length of time with no reports in medical records regarding his hearing loss or tinnitus, and because of his unprotected noise exposure while working in the oil fields post-service.  

Because the examiner did not follow the Board's directive to assume that the Veteran wore hearing protection while working in the oil industry post-service and then based her opinion by assuming the opposite - that he had not wore hearing protection while working in the oil industry post-service - there has not been substantial compliance with the Board's August 2011 and November 2012 Remand directives.  Hence another remand is necessary.  

Additionally, the report is flawed to the extent that it does not address whether the hearing loss and/or tinnitus was caused by the in-service noise exposure, irrespective of when the conditions were diagnosed.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012); see also Hensley v. Brown, 5 Vet. App. 155, 164 (1993) (stating "a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to an injury or disease suffered in service").  As provided in § 3.303(d), service connection may be granted for any disease diagnosed after service, when all of the evidence, including that pertinent to service.  That regulation also states that presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The examiner's reference to the fact that he was not diagnosed with hearing loss within one year of separation from service, taken together with the rationale referring to when he first complained of hearing loss and tinnitus, draws into question the extent to which the negative nexus opinions relied on the lack of operation of a legal presumption of service connection.  On remand, the examiner must address the likelihood of whether the tinnitus or hearing loss was caused by noise exposure during service.  

Given the multiple opinions provided by the audiologists in this case, none of which has been adequate, the Board concludes that the Veteran must be examined by a physician specializing in ear, nose, and throat medicine; i.e. and ENT physician.  Additional puretone and speech recognition testing is not required as the evidence establishes that he has the current claimed hearing loss disability and such testing does not establish or rule out tinnitus.  Additionally, the in-service element is met to the extent of exposure to noise during active service, as the Veteran has described.  Therefore, the only element that remains at issue is whether there is a nexus between his current disabilities and the exposure to noise during his active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an ENT physician.  The claims file must be provided to the physician and the physician must review the claims file in conjunction with the examination and annotate his or her report as to whether the claims file was reviewed.  The physician is asked to accomplish the directives listed below and is asked to specifically address each issue as the Board has indicated.  Furthermore, the physician is asked to review this entire Remand.  

(a)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had onset during his active service.  The physician must accept as fact the Veteran's description of exposure to noise during his active service, as described in the claims file.  The physician accept as fact that the Veteran used hearing protection in his post-service employment in the oil industry.  His credibility in this regard is already determined by the Board and is no longer at issue.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss was caused by exposure to noise during his active service.  The physician must accept as fact the Veteran's description of exposure to noise during his active service, as described in the claims file.  The physician must accept as fact that the Veteran used hearing protection in his post-service employment in the oil industry.  His credibility in this regard is already determined by the Board and is no longer at issue.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had onset during his active service.  The physician must accept as fact the Veteran's description of exposure to noise during his active service, as described in the claims file.  The physician must accept as fact that the Veteran used hearing protection in his post-service employment in the oil industry.  His credibility in this regard is already determined by the Board and is no longer at issue.  

(d)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was caused by exposure to noise during his active service.  The physician must accept as fact the Veteran's description of exposure to noise during his active service, as described in the claims file.  The physician must accept as fact that the Veteran used hearing protection in his post-service employment in the oil industry.  His credibility in this regard is already determined by the Board and is no longer at issue.  

The examiner must provide the requested opinions and must provide a complete rationale for all conclusions reached.  

(2)  Then readjudicate the issues on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the matters to the Board, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



